Name: Commission Regulation (EEC) No 1322/81 of 18 May 1981 on the sale for export to Poland of colza held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 81 Official Journal of the European Communities No L 132/ 19 COMMISSION REGULATION (EEC) No 1322/81 of 18 May 1981 on the sale for export to Poland of colza held by the French intervention agency agency, shall be put up for sale by tender for export to Poland ; this seed shall be from intervention during the 1980/81 marketing year. 2 . The consignments of colza must be withdrawn not later than 20 June 1981 . Export must be carried out before 10 July 1981 . Article 2 1 . A notice of sale shall be posted by the Societe interprofessionelle des oleagineux, hereinafter referred to as 'SIDO', at its headquarters, 174 Avenue Victor Hugo, F-75116 Paris (telephone 727 15 80) not later than 19 May 1981 . This notice shall state the quanti ­ ties and places where the consignments of colza are stored . 2 . Tenders shall be submitted in writing to SIDO. The time limit for submission of tenders shall be 25 May 1981 at 2 a.m . (local time). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 26 (3) thereof, Whereas the European Council , at its meeting in Luxembourg on 1 and 2 December 1980, agreed to assist Poland to purchase certain quantities of agricul ­ tural products within the Community ; Whereas the Community has stocks of colza held by the French intervention agency ; whereas Community exporters should be allowed to obtain supplies from that intervention agency for export to Poland ; Whereas the sale of colza provided for by Commis ­ sion Regulation (EEC) No 3383/80 (2), as last amended by Regulation (EEC) No 1088/81 (3), has not had the results anticipated ; whereas it is /therefore necessary to provide for sale by tender of the' said seed, with a view to fixing a minimum sale price a posteriori ; Whereas, in order to ensure that the said products reach their destination , the sale must be made subject to the applicant submitting a purchase agreement by the Polish authorities, and to provision of a security ; Whereas, in view of the special nature of this sale, it should be laid down that the product in question may not be eligible for the export refund ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 3 1 . Applications may be made for one or several consignments . 2 . Only tenders which state a price per consign ­ ment, ex store at the place of storage shall be accepted . The cost of weighing, taking samples and analysis shall be borne by the intervention agency. Other with ­ drawal costs shall be borne by the purchaser . 3 . Applications to purchase shall be valid only if they are accompanied by : (a) a security of 5 ECU per 1 00 kilograms ; (b) an undertaking by the applicant to export the seed purchased to Poland ; (c) a copy of a purchase agreement from the compe ­ tent Polish authorities made out in favour of the applicant showing the quantity of colza applied for . The French administration shall take all the necessary steps to ensure that purchasers comply with the under ­ takings referred to at point (b). HAS ADOPTED THIS REGULATION : Article 1 1 . 19 consignments of colza of a total quantity of some 25 000 tonnes, held by the French intervention (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 355, 30 . 12 . 1980 , p . 40 . P) OJ No L 113 , 25 . 4 . 1981 , p . 15 . 19 . 5 . 81No L 132/20 Official Journal of the European Communities If several tenders are made at the same price, the award shall be made to the party tendering for the greatest quantity. If several tenders cover the same price and quantity, the award shall be made by drawing lots . Article 6 The security shall be in cash or in the form of a guarantee provided by an establishment which complies with the criteria fixed by France. The security shall be released where no sale results from the application . The security shall also be released when a contract of sale is concluded. 4 . When the contract of sale is concluded, the purchaser shall provide the intervention agency in question with a guarantee that the contract will be executed . The guarantee shall amount to 42 ECU per 100 kilo ­ grams and shall be provided by an establishment which complies with the criteria fixed by France. The guarantee shall be released when the purchaser provides proof that the colza in question has been imported into Poland. 1 . Final payment shall be made not later than the day following completion of withdrawal of the consignments of colza referred to in Article 1 . 2 . If withdrawal is not completed within the time limit laid down : (a) the colza shall remain stored at the purchaser's risk ; (b) the purchaser shall pay the intervention agency in question a storage charge calculated on the basis of the quantity to be withdrawn and equal to 0-5 ECU per 100 kilograms for each 30 day period or fraction of such period of additional storage . Article 4 Article 7 Taking into account tenders received, a minimum sale price shall be fixed pursuant to the procedure laid down in Article 38 of Regulation No 136/66/EEC. This price shall be fixed ex store for seed of standard quality for which intervention prices are fixed. If the seed offered for sale is not of the said standard quality, the weight shall be determined in accordance with the method defined in the Annex to Commission Regula ­ tion (EEC) No 1 204/72 (*), as last amended by Regula ­ tion (EEC) No 1202/81 (2), and the sale price shall be weighted by the increases or reductions referred to in the Annex to Commission Regulation No 282/ 67/EEC (3), as last amended by Regulation (EEC) No 1743/80 (4). The colza in question shall not qualify for export refunds . Article 8 Article 5 Regulation (EEC) No 3383/80 is hereby repealed. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Subject to the minimum price referred to in Article 4, the tenderer who offers the highest price shall be successful . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 133, 10 . 6 . 1972, p . 1 . (2 ) OJ No L 122, 6 . 5 . 1981 , p . 19 . (3) OJ No L 151 , 13 . 7. 1967, p . 1 . (4) OJ No L 171 , 4. 7. 1980, p . 11 .